Exceptions overruled. In this action of tort by Ida Jacobs, hereinafter called the plaintiff, to recover for personal injuries and by her husband to recover consequential damages, the plaintiff, who was the only witness, testified that she fell while walking down a flight of metal stairs in the defendant’s store. She “perhaps had walked down one step, and I must have, I don’t know how it happened, but the first thing I knew I was falling, so I grasped, went for the railing.” After her fall she saw from the bottom of the stairs that they were very wet with “quite a lot of mud ... it may have been about an inch or two ” on them. There was no error in the direction of a verdict for the defendant. The cause of the plaintiff’s fall was a matter of conjecture. It does not appear that it resulted from negligence for which the defendant was responsible rather than from a cause for which it was not. Brown v. Bangs, 306 Mass. 551. Connolly v. Boston Elev. Ry. 309 Mass. 177, 179. Howe v. Boston, 311 Mass. 278, 281.